Exhibit 16.1 March 27, 2014 U.S. Securities and Exchange Commission Office of the Chief Accountant 100F Street Northeast Washington, DC 20549-2000 RE:KONARED CORPORATION File No. 333-176429 Dear Sir or Madam: We have read Item 4.01 of Form 8-K dated March 27, 2014 of KonaRed Corporation (“the Registrant”) and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item 4.01. Sincerely, /s/ Anton & Chia, LLP Page 1 of 1
